NOTE: This disposition is nonprecedential.

 United States Court of Appeals for the Federal Circuit

                                        2009-1343
                                 (Serial No. 11/249,671)



                            IN RE RICHARD E. WHITTAKER




       Thomas C. Wettach, Cohen & Grigsby, P.C., of Pittsburgh, Pennsylvania, argued
for appellant. With him on the brief were Christine W. Trebilcock and Alicia M. Passerin.

        Janet A. Gongola, Associate Solicitor, Office of the Solicitor, United States Patent
and Trademark Office, of Alexandria, Virginia, argued for the Director of the United
States Patent and Trademark Office. With her on the brief were Raymond T. Chen,
Solicitor, and Kristi L.R. Sawert, Associate Solicitor.


Appealed from: United States Patent and Trademark Office
               Board of Patent Appeals and Interferences
                     NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit

                                     2009-1343
                              (Serial No. 11/249,671)




                          IN RE RICHARD E.WHITTAKER




                                  Judgment


ON APPEAL from the       United States Patent and Trademark Office, Board of Patent
                         Appeals and Interferences

in CASE NO(S).           11/249,671

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (MICHEL, Chief Judge, PLAGER and LINN, Circuit Judges).

                         AFFIRMED. See Fed. Cir. R. 36.


                                         ENTERED BY ORDER OF THE COURT




DATED November 5, 2009                    /s/ Jan Horbaly
                                         Jan Horbaly, Clerk